Citation Nr: 1739272	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2012 letter, the Veteran was informed of his scheduled videoconference hearing before a Veterans Law Judge.  He failed to appear for the hearing, and he has not requested that it be rescheduled.  In a June 2015 statement, the Veteran, through his attorney, waived his right to a hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §20.704 (2016).

In a June 2012 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a December 2012 supplemental statement of the case (SSOC).  In a September 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's decision and remanded the matter for appropriate action, pursuant to an April 2015 Joint Motion for Remand.

In October 2015, the Board remanded the claim for entitlement to service connection for an acquired psychiatric disorder for additional development.  

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of a total disability rating based on individual unemployability (TDIU) for service connected disabilities has been raised by the record in a March 2017 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
FINDING OF FACT

Resolving doubt in the Veteran's favor, his acquired psychiatric disorder is caused by his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, no further notice or assistance is required.

II.  Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111, 1132, 1137 (West 2014).  The term "noted" denotes only such conditions that are recorded in the examination reports.  38 C.F.R. §3.304(b)(1) (2016).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as a psychosis become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §1101, 1110
1113, 1137, 38 C.F.R. §3.307, 3.309.

With chronic disease shown as such in service or within the presumptive period under §3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date however remote, are service-connected unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  See 38 C.F.R. §3.303(b).

In the instant case with the exception of psychosis, which has not been diagnosed in this case, an acquired psychiatric disability, is not one of the enumerated chronic diseases and thus service connection may not be granted solely based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed Cir 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. §5107(b) (West 2014),
38 C.F.R. § 3 102 (2016), Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis 

The Veteran is seeking service connection for a psychiatric disability.  Specifically, he contends that his depressive disorder began during his active duty service due to a "racist" environment and going away without leave (AWOL) as a result of not being able to perform his military duties.  See August 2011 substantive Board appeal.

The Veteran is entitled to the presumption of soundness upon entrance into service as a psychiatric disability was not noted on his entrance examination report.  See 38 C.F.R. §3.304(b) (stating a condition must be recorded in the entrance examination report to be "noted"); see also 38 U.S.C.A. §1111.  Moreover, the Board finds that the opinion of the September 2012 VA examiner regarding the Veteran's lifelong history of depression being attributable to stress, substance abuse, and a childhood history of verbal abuse and witnessing significant physical abuse by his stepfather and mother to be thoroughly outweighed by the March 2017 medical opinion, and thorough review of the evidence of record.  Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the evidence be "undebatable."  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993) and Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  As the Veteran's entrance examination does not identify any mental health defect, the entrance documentation does not create an undebatable position as to the pre-existence of a psychiatric condition.  As VA has failed to rebut the presumption of soundness under 38 U.S.C.A. §1111, the claim now turns to the issue of whether the Veteran's psychiatric disorder was caused by or incurred in service.

Again, service treatment records are silent for any complaints or history of a mental health disability upon entry into service.  A June 1976 record reflects that he sought treatment for his mental health, complaining of a depressed mood, dissatisfaction with his military duties, and family-related problems.  He was described as mildly anxious and depressed.  His March 1980 separation examination is silent as to any complaints, treatments, or diagnoses of mental disorders.  Military personnel records dated September 1976 and January 1977 note periods of the Veteran going AWOL, which he attributes to his difficulty with being able to perform his military duties.  See August 2011 substantive Board appeal.

Post-service treatment records note a history of ongoing treatment for a psychological disorder.  Specifically, the record demonstrates he began seeking treatment for substance and alcohol abuse and mental health complaints in 1983.  See March 2017 Private Psychological Evaluation Report.  VA treatment records dated May 2000 through June 2009 indicate varied complaints of a psychological disorder, with some records indicating ongoing complaints of depression, anxiety, and substance abuse, and others reporting a positive depression screening.  See May 2000, August 2006, November 2006, May 2009 VA treatment records. 

In November 2009, the Veteran was afforded a VA examination, at which time he complained of a depressed mood and reported his condition had its onset in service, due to racial tension he experienced while in service.  He was diagnosed with depressive disorder, not otherwise specified.  The examiner opined that he was unable to determine, without speculation, whether the Veteran's in-service symptoms of depression are connected with his current depressive symptoms.  

VA treatment records dated March 2010 to April 2011 report ongoing diagnoses of bipolar disorder, unspecified, and unspecified psychosocial circumstances.  They further report a history of psychiatric hospitalizations, including for depression and substance abuse, in 1989, 1993 to 2000, and 2009 to 2010.  See March 2010 VA treatment record. 

The Veteran was provided a subsequent examination in September 2012 and a medical opinion in December 2015, both of which provided negative nexus opinions with respect to his claimed disability.  Specifically, the September 2012 examiner opined that it is less likely than not that the Veteran's depressive disorder was caused by or incurred in service, attributing causation to his lifelong history of depression that has been exacerbated by stress, substance abuse, and childhood events.  Similarly, the December 2015 VA examiner opined that the Veteran's depressive disorder is less likely than not related to his active service, incorrectly noting that there is no evidence of record to support a mental health diagnosis or treatment while in service, or upon his separation from service.

Upon private psychological evaluation in March 2017, the Veteran was reported to be diagnosed with severe major depressive disorder with psychotic features.  It was opined that his disability is more likely than not related to his active military service and specifically due to his in-service stressors of exposure to "a racist environment and court-martial with the threat of military prison."  The examiner provided extensive detail regarding the Veteran's history related to stressors and symptoms of depressive disorder, including before, during and after service.  He further reasoned that the Veteran has suffered from significant impairment of social and occupational functioning since 1983, when he resigned from his previous employment due to paranoid delusions.  

When viewed in a light most favorable to the Veteran, the opinion provided by the March 2017 private examiner is the most persuasive and probative evidence of record.  The Board recognizes that the November 2009, September 2012, and December 2015 VA examination reports contain negative VA nexus opinions, which found that service connection was not warranted, in part, because the claimed disability was more likely exacerbated by stress and substance abuse, and lack of an in-service diagnosis.  However, these negative opinions appear to be based on inaccurate factual premises and give little credence to the Veteran's reported history of his mental health disorder, as well as his history of treatment during and following service.  Moreover, the Board finds the March 2017 examination report more probative as it recognizes the Veteran's contentions that his environment in service caused his psychiatric complaints.  Further, in addition to evaluating the Veteran, the March 2017 examiner noted he reviewed the entire claims file and provided a detailed rationale for causation, giving particular consideration to all VA medical opinions of record in providing his positive nexus opinion. 

In its entirety, the evidence of record sufficiently establishes a causational link between the Veteran's in-service events and his current psychiatric disorder.  As such, service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


